t c memo united_states tax_court aldo v fonticiella petitioner v commissioner of internal revenue respondent docket no 23776-15l filed date joseph a diruzzo iii christopher j rajotte jennifer correa riera and daniel m lader for petitioner g chad barton and h elizabeth h downs for respondent memorandum opinion gerber judge petitioner commenced this case under sec_6330 seeking review of respondent’s proposed collection action in this opinion we 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure consider petitioner’s two procedural motions which do not address the merits of respondent’s proposed collection action petitioner’s motion filed on date seeks to have the court hold that the internal_revenue_service irs office of appeals appeals is unconstitutional because of an alleged violation of the separation of powers doctrine separation motion in an earlier motion filed on date petitioner seeks to have his case remanded on the grounds that the appeals settlement officer is an officer of the united_states who was not appointed in a manner consistent with the appointments_clause appointments motion the merits of the arguments in petitioner’s appointments motion were addressed and decided adverse to petitioner’s position in 135_tc_114 aff’d 676_f3d_1129 d c cir further petitioner’s arguments in the separation motion address essentially the same underlying facts concepts and legal principles that were considered by the court and were the basis for this court’s holding in tucker petitioner has not advanced precedents contradictory to the holding in tucker or controlling legal authorities with respect to either pending motion we decline to reverse our holding in tucker and we 2petitioner supplemented his appointments motion on date will deny petitioner’s motions the merits of the underlying collection case will be considered separately background the following background is drawn from the parties’ pleadings motions and declarations and exhibits attached thereto this background is set forth solely for the purpose of ruling on the motions and is not intended as findings_of_fact in this case see rule b fed r civ p a petitioner is a cardiologist and the sole owner of heart associates of south arkansas ltd heart associates he alleges that heart associates’ controller and accountant embezzled from him and his business petitioner further alleges that he incurred personal tax_liabilities to respondent for taxable years and because his controller and accountant mishandled their duties in addition to the embezzlement respondent assigned an appeals settlement officer to handle petitioner’s collection_due_process cdp hearing on date respondent issued to petitioner a notice_of_determination relating to the years in issue petitioner while residing in arkansas timely filed his petition with the court petitioner moves this court to declare that appeals is an unconstitutional de_facto independent agency which violates the separation of powers doctrine and separately seeks to have the court remand his case to appeals on the basis that the appeals settlement officer who reviewed his case was an officer of the united_states and was not constitutionally appointed in a manner consistent with the appointments_clause the facts and analysis presented in petitioner’s motions are substantially_similar to those considered by this court in 135_tc_114 a separation motion--independent agency discussion petitioner argues that appeals is a de_facto independent agency because of its unique independence-promoting structure that fails to meet the constitutional separation of powers doctrine respondent contends in agreement with the court’s reasoning in tucker v commissioner t c pincite that appeals is a component of the irs within the department of treasury accordingly respondent argues that t here is no authority for the position that appeals is a ‘de facto independent agency ’ we agree generally separation of powers derives from the constitution’s division of the responsibilities of governing into three separate branches of government see u s const arts i ii and iii congress under certain circumstances can create independent agencies to address concerns that go beyond the scope of ordinary legislation see generally 295_us_602 in tucker the taxpayer challenged the constitutionality of the appeals settlement officers who conducted his cdp hearing and the team manager who signed and issued the notices of determination to answer this question the court provided thoughtful and thorough analysis of the history of appeals tucker v commissioner t c pincite the court held in tucker that an appeals settlement officer was not an officer of the united_states for purposes of the appointments_clause and the issue of whether appeals is an independent agency is resolved by its reasoning therein id pincite petitioner’s argument that appeals is an independent agency because of references to the term independent in connection with the function of appeals exaggerates the meaning of independence in the context of appeals’ function although appeals has an independent function within the irs it does not mean that appeals is inherently an independent agency we hold that appeals is not a de_facto independent agency in accordance with the court’s reasoning in tucker petitioner argues that appeals is an independent agency because there is no historical precedent for appeals and its duties transcend purely executive functions independent agencies are created by statute and appeals in its current form was not created by statute see id pincite although appeals’ precursor the advisory tax board was established by statute see revenue act of ch 40_stat_1057 the internal_revenue_service restructuring reform act of rra pub_l_no 112_stat_685 enacted provisions addressing the current function of appeals within the irs see rra sec_1001 sec_3401 sec_112 stat pincite the references to appeals including those to appeals officers did not create a new appeals separate from the irs but reflected a reorganization of the existing appeals function within the irs see tucker v commissioner t c pincite see also sec_6320 sec_6330 when congress enacted the cdp provisions in sec_6320 and sec_6330 it used the preexisting appeals function within the irs and treasury and committed the new cdp function to that office tucker v commissioner t c pincite although petitioner argues that the rra created appeals as it is known today and that its structure eg its independence and the prohibition of ex_parte 3appeals was originally a creature of regulation see 135_tc_114 n aff’d 676_f3d_1129 d c cir communications between appeals officers and other irs employees is that of a de_facto independent agency the rra explicitly provides for an independent appeals function within the internal_revenue_service rra sec_1001 sec_112 stat pincite emphasis added petitioner’s argument examines the independent appeals function with little regard to its use in context ie within the internal_revenue_service moreover while the rra provides that t he commissioner of internal revenue shall ensure that an appeals officer is regularly available within each state rra sec b stat pincite and prescribes other procedures for hearings in appeals the requirements of the rra do not rise to the level required to establish an independent agency separate from the irs see generally tucker v commissioner t c pincite although congress established an independent function within the irs and prescribed procedures for appeals the use of the term independent to describe appeals’ function does not automatically make appeals an independent agency 4some states do not have a permanent appeals presence but appeals officers travel circuit to those states see generally national_taxpayer_advocate annual report to congress vol one 5notable examples of independent agencies legislatively created by congress include the equal employment opportunity commission and the securities_and_exchange_commission see civil rights act of pub_l_no sec_705 sec_78 stat pincite codified as amended pincite u s c sec 2000e- continued appeals in its current form exists pursuant to sec_7804 which provides sec_7804 appointment and supervision --unless otherwise prescribed by the secretary the commissioner of internal revenue is authorized to employ such number of persons as the commissioner deems proper for the administration and enforcement of the internal revenue laws and the commissioner shall issue all necessary directions instructions orders and rules applicable to such persons see tucker v commissioner t c pincite pursuant to this mandate the commissioner established appeals to resolve tax controversies without litigation on a basis which is fair and impartial to both the government and the taxpayer in a manner that will enhance voluntary compliance and public confidence in the integrity and efficiency of the service internal_revenue_manual pt date appeals’ independence within the irs was emphasized as a result of the rra and remains a crucial aspect of resolving tax controversies appeals however is not a de_facto independent agency as a result of its independence from other functions within the irs continued a securities act of ch sec_4 stat pincite codified as amended pincite u s c sec_78d in these instances congress explicitly created the agency as an independent agency through statute petitioner further argues that appeals’ structure exemplifies an independent agency and that the structure of appeals violates the separation of powers doctrine because the chief_of_appeals is not accountable to the president or the commissioner relying heavily on a dissenting opinion in 881_f3d_75 d c cir and on collins v mnuchin 896_f3d_640 5th cir reh’g en_banc granted 908_f3d_151 5th cir and 561_us_477 petitioner has not cited to any majority opinions or existing precedents that are contradictory to the reasoning in tucker in phh corp the court_of_appeals for the d c circuit considered whether the federal statute establishing the structure of the consumer financial protection 6it is unclear to the court as to why petitioner cites to the dissenting opinion in 881_f3d_75 d c cir throughout his motions and reply although the dissenting opinions are generally on the subject we consider they are not in any manner dispositive of the specific issue we consider or contrary to our holding in 135_tc_114 7the court_of_appeals for the fifth circuit reheard the case in collins v mnuchin 896_f3d_640 5th cir holding the structure of the federal housing finance authority unconstitutional in violation of the constitution’s separation of powers principles reh’g en_banc granted 908_f3d_15 5th cir in date because the court_of_appeals has not yet filed a decision on the rehearing we decline to comment on petitioner’s arguments relating to this case bureau cfpb violated the separation of powers doctrine contrary to appeals’ role within treasury and the irs congress explicitly established the cfpb to serve as an independent agency see dodd-frank wall street reform and consumer protection act pub_l_no sec_1011 sec_124 stat pincite and as an independent agency the cfpb was subject_to the separation of powers doctrine congress created the cfpb with a single director protected against removal by the president without cause ie only for inefficiency neglect of duty or malfeasance in office and the court_of_appeals held that there was no constitutional defect in the protection against removal see phh corp f 3d pincite while it is well settled that a director board or commission of independent agencies must be accountable to the president pursuant to the separation of powers doctrine petitioner mistakenly makes the analogy that the irs chief_of_appeals is the equivalent of the single independent agency director of the cfpb see generally u s const art ii free enter fund u s pincite petitioner argues that the president’s inability to remove the chief_of_appeals is comparable to the 8for example congress established the cfpb by stating that t here is established in the federal reserve system an independent bureau to be known as the ‘bureau of consumer financial protection ’ dodd-frank wall street reform and consumer protection act pub_l_no sec_1011 sec_124 stat pincite codified pincite u s c sec a unconstitutional removal restrictions discussed in free enter fund in that case the supreme court held that dual for-cause limitations on removal of members of the accounting oversight_board violated the separation of powers doctrine because the second layer resulted in a situation where n either the president nor anyone directly responsible to him nor even an officer whose conduct he may review only for good cause has full control_over the board free enter fund u s pincite appeals however is not a statutorily created independent agency and consequently the separation of powers doctrine does not apply to appeals in this manner appeals does not operate virtually free of any presidential oversight and without accountability to the people as petitioner argues in his separation motion the president retains full oversight of the commissioner pursuant to sec_7803 and the commissioner in turn exercises his delegated authority under sec_7804 to accomplish the duties and mission of the irs including appeals petitioner failed to advance in his motion any persuasive argument or citation that supports his position that appeals is an independent agency subject_to the separation of powers doctrine accordingly he fails to persuade us that appeals is anything more than a component of the irs as was explained in tucker for the reasons described above we will deny petitioner’s separation motion in a subsequent order b appointments motion in petitioner’s appointments motion he requests that the court declare the appeals settlement officer in his case an officer of the united_states and remand the case to appeals for a hearing before an appeals employee appointed in a manner consistent with the appointments_clause of the constitution respondent contends and we agree that the court’s holding in tucker v commissioner t c pincite is controlling in this matter petitioner asks that we overrule tucker which was affirmed by the court_of_appeals for the d c circuit on the basis of recent decisions involving the appointment of administrative law judges see eg lucia v sec u s 138_sct_2044 871_f3d_297 5th cir 856_f3d_920 fed cir 844_f3d_1168 10th cir however the recent decisions regarding the appointment of administrative law judges do not require a departure from established and controlling precedent the appointments_clause of the constitution provides the exclusive means of appointing ‘officers of the united_states ’ lucia u s at s ct pincite see u s const art ii sec_2 cl principal officers must be nominated and confirmed by the senate and in the case of inferior officers congress may by law vest their appointment as they in congress think proper in the president alone in the courts of law or in the heads of departments u s const art ii sec_2 cl see id cl tucker v commissioner t c pincite in tucker v commissioner t c pincite we held that appeals officers pursuant to sec_6320 or sec_6330 were not officer s of the united_states because the position of an appeals officer was not ‘established by law’ to which the appointments_clause applies and the cdp hearing officer does not exercise ‘significant authority’ reaching the same conclusions here the court will also deny petitioner’s appointments motion in a subsequent order to reflect the foregoing an appropriate order will be issued
